





Exhibit 10.3




EXHIBIT B

ACQUISITION PLEDGE AND ESCROW AGREEMENT







THIS ACQUISITION PLEDGE AND ESCROW AGREEMENT (this “Escrow Agreement”) is made
and entered into effective as of April 30, 2008 (the “Effective Date”), by and
among ARIEL WAY, INC., a Florida corporation (the “Pledgor”), Melody Mayer,
Heath Hill and Charles Warren (individually, a “Pledgee,” and collectively, the
“Pledgees”) and Leggett & Clemons, PLLC, as escrow agent (the “Escrow Agent”).
 This Agreement is entered into pursuant to the terms of Acquisition Promissory
Notes issued to the Pledgees pursuant to the terms of the Agreement and Plan of
Merger by and among the Pledgor, Lime Truck Acquisition Corporation, a Delaware
corporation (the “Buyer Sub”), Lime Media, LLC, a Texas limited liability
company, the Pledgors, and Lime Truck, Inc.1, a Texas corporation, dated of even
date herewith (the “Merger Agreement”).  Defined terms used herein shall have
the same meaning as set forth in the Merger Agreement, unless otherwise
indicated.

RECITALS:

WHEREAS, on even date herewith, pursuant to Section 1.7(b) of the Merger
Agreement, the Pledgor issued to each of the Pledgees an Acquisition Promissory
Note, and the aggregate principal amount of all of such Acquisition Promissory
Notes is Seven Hundred Ninety Two Thousand Five Hundred U.S. Dollars and 00/100
($792,500.00) (individually, a “Note,” and collectively, the “Notes”), a copy of
the form of which is attached as Exhibit D to the Merger Agreement; and

WHEREAS, pursuant to the terms of the Notes, the Pledgor is obligated to make
certain payments to the Pledgees, as more particularly set forth in the Notes;
and

WHEREAS, in order to secure the Pledgor’s obligations under the Notes, the
Pledgor has agreed to pledge to the Pledgees One Hundred (100) shares (the
“Shares”) of common stock of the Buyer Sub, which Shares representing all
authorized, issued and outstanding shares of common stock of Buyer Sub; and

WHEREAS, pursuant to Section 1.12 of the Merger Agreement, the Pledgees have the
right to exercise a Repurchase Option upon the occurrence of certain events.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1 To be amended to reflect the name change to Lime Media Group, Inc. or such
variation as approved by the Texas Secretary of State.  





--------------------------------------------------------------------------------




TERMS AND CONDITIONS




1.

Pledge and Transfer of Pledge Shares.  

1.1.

The Pledgor hereby grants to the Pledgees a full security interest (including
the contractual right to repurchase the Shares as stated herein) in the Shares
beneficially owned by the Pledgor as security for the Pledgor’s obligations
under the Notes.  Simultaneously with the execution of this Escrow Agreement and
the closing of the transactions contemplated under the Merger Agreement, Pledgor
shall deliver to the Escrow Agent stock certificates representing the Shares,
together with duly executed stock powers or other appropriate transfer documents
executed in blank by Pledgor (the “Transfer Documents”), and such stock
certificates and Transfer Documents shall be held by the Escrow Agent until the
full payment of all amounts due to the Pledgees under the Notes or the closing
of the repurchase of the Shares by the Pledgees pursuant to Section 1.12 of the
Merger Agreement.

1.2.

The Pledgor hereby grants the Pledgees a further security interest in any stock
rights, rights to subscribe, stock dividends, new securities, or other property
(excluding cash dividends) to which the Pledgor is or may hereafter become
entitled to receive on account of the Shares originally pledged hereunder.  In
the event the Pledgor receives additional property of such nature (the
“Additional Pledged Property”), the Pledgor shall immediately deliver such
Additional Pledged Property to the Escrow Agent to be held by the Escrow Agent
in the same manner and on the same terms as the Shares originally pledged
hereunder.

2.

Title to Pledged Shares.  From the Effective Date, subject only to the security
interest of Pledgees created hereunder, the Pledgor shall be the legal and
record owner of the Shares, and shall be entitled to vote the Shares, to receive
dividends and other distributions thereon, and to enjoy all other rights and
privileges incident to the ownership of the Shares, subject to the restrictions
herein.  Upon the occurrence of an Event of Default as defined below, the
Pledgees shall be entitled to vote the Shares, to receive dividends and other
distributions thereon, and to enjoy all other rights and privileges incident to
the ownership of the Shares and to repurchase the Shares pursuant to Section
1.12 of the Merger Agreement.

3.

Release of Shares from Pledge.  Upon the consummation of the Second Closing and
the full payment and settlement of all the amounts due to the Pledgees under the
Notes, the parties hereto shall notify the Escrow Agent to such effect in
writing.  Upon receipt of such written notice, the Escrow Agent shall return to
the Pledgor the Transfer Documents, the certificates representing the Shares,
and any Additional Pledged Property (collectively, the “Pledged Materials”),
whereupon any and all rights of Pledgees in the Pledged Materials shall
immediately terminate. (Notwithstanding anything to the contrary contained
herein, upon full payment of all amounts due to the Pledgees under the Notes,
this Escrow Agreement and Pledgees’ security interests and rights in and to the
Shares, shall terminate.)

4.

Event of Default.  An “Event of Default” shall be deemed to have occurred under
this Escrow Agreement upon an Event of Default under the Notes.

5.

Remedies.  Upon the occurrence of an Event of Default, the Pledgees shall
provide written notice of such default (the “Default Notice”) to the Escrow
Agent, with a copy to the Pledgor. As soon as practicable after receipt of the
Default Notice, the Escrow Agent shall deliver to the Pledgees the Pledged
Materials held by the Escrow Agent hereunder, whereupon the Pledgees may
exercise all rights and remedies of secured parties with respect to such
property as may be available in the State of Texas.





2







--------------------------------------------------------------------------------

6.

Exercise of Repurchase Option.  In addition to their rights and remedies under
Section 5, in the event of the occurrence of an Event of Default or the
occurrence of any other event set forth in Section 1.12(a) of the Merger
Agreement, the Pledgees may jointly elect to repurchase the Shares pursuant to
Section 1.12 of the Merger Agreement and shall in such a case notify the Pledgor
in writing (with a copy to the Escrow Agent) of their repurchase election in
accordance with such section. Upon receipt of joint written notice of the
occurrence of the Repurchase Option Closing in accordance with the terms of the
Merger Agreement from the Pledgor and Pledgees, the Escrow Agent shall
immediately release the Pledged Materials to the Pledgees whereupon this Escrow
Agreement shall terminate and shall have no further force and effect.

7.

Concerning the Escrow Agent.

7.1.

The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this Escrow
Agreement against the Escrow Agent.

7.2.

The Escrow Agent may act in reliance upon any writing or instrument or signature
which it, in good faith, believes to be genuine, may assume the validity and
accuracy of any statement or assertion contained in such a writing or
instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so.  The Escrow Agent shall not be liable in any manner
for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow, nor as to the identity,
authority, or right of any person executing the same; and its duties hereunder
shall be limited to the safekeeping of such certificates, monies, instruments,
or other document received by it as such escrow holder, and for the disposition
of the same in accordance with the written instruments accepted by it in the
escrow.

7.3.

The Pledgees and the Pledgor hereby agrees to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Escrow Agreement;
and in connection therewith, to indemnify the Escrow Agent against any and all
expenses, including attorneys’ fees and costs of defending any action, suit, or
proceeding or resisting any claim (and any costs incurred by the Escrow Agent
pursuant to Sections 7.4 or 7.5 hereof).  The Escrow Agent shall be vested with
a lien on all property deposited hereunder, for indemnification of attorneys’
fees and court costs regarding any suit, proceeding or otherwise, or any other
expenses, fees, or charges of any character or nature, which may be incurred by
the Escrow Agent by reason of disputes arising between the makers of this escrow
as to the correct interpretation of this Escrow Agreement and instructions given
to the Escrow Agent hereunder, or otherwise, with the right of the Escrow Agent,
regardless of the instructions aforesaid, to hold said property until and unless
said additional expenses, fees, and charges shall be fully paid.  Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Pledgor.

7.4.

If any of the parties shall be in disagreement about the interpretation of this
Agreement, or about the rights and obligations, or the propriety of any action
contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its sole
discretion deposit the Pledged Materials with the District Clerk of the State
District Court in Dallas County, Texas and, upon notifying all parties concerned
of such action, all liability on the part of the Escrow Agent shall fully cease
and terminate.  The Escrow Agent shall be indemnified by the Pledgor and
Pledgees for all costs, including reasonable attorneys’ fees in connection with
the aforesaid proceeding, and shall be fully protected in suspending all





3







--------------------------------------------------------------------------------

or a part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received.

7.5.

The Escrow Agent may consult with counsel of its own choice (and the costs of
such counsel shall be paid jointly and severally by Pledgor and the Pledgees)
and shall have full and complete authorization and protection for any action
taken or suffered by it hereunder in good faith and in accordance with the
opinion of such counsel.  The Escrow Agent shall not be liable for any mistakes
of fact or error of judgment, or for any actions or omissions of any kind,
unless caused by its willful misconduct or gross negligence.

7.6.

The Pledgor shall, upon written request by the Pledgees or the Escrow Agent, do
or cause to be done all such acts or things and/or execute or cause to be
executed all such documents as the Pledgees or Escrow Agent, as the case may be,
may reasonably consider necessary or desirable to assure that the Pledgees
receive full title to the Shares in the case the Pledgees has repurchased or
will repurchase the Shares pursuant to Section 1.12 of the Merger Agreement
and/or the full benefit of this Escrow Agreement.

8.

Conflict Waiver. Pledgees acknowledge and agree that the Escrow Agent is solely
representing the Pledgor in connection with this Agreement and the Notes and
Pledgees waive any objection it might have with respect to the Escrow Agent
acting as the Escrow Agent pursuant to this Agreement.

9.

Notices.  Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:

If to the Pledgor:

Ariel Way, Inc.

 

8000 Towers Crescent Drive

 

Suite 1220, Vienna, VA

 

Attention:  Chief Executive Officer

 

Telephone:  +1 703 624 8042

 

Facsimile:    +1 703 991 0841

 

 

With a copy to:

Babirak Carr, P.C.

 

1920 L Street, N.W.

 

Suite 525

 

Washington, D.C.  20036

 

Attention:  Neil R.E. Carr, Esq.

 

Telephone:  +1 202 467-0916 (Direct Dial)

 

Facsimile:    +1 202 318-4486

 

 

If to the Pledgees:

Melody Mayer

Health Hill

Charles Warren

 

2805 Singleton Street

 

Rowlett, TX 75088

 

Attention:

Heath Hill

 

Facsimile:    











4







--------------------------------------------------------------------------------





 

 

If to the Escrow Agent:

Leggett & Clemons, PLLC

 

 2745 Dallas North Parkway

 

Suite 310

 

Plano, TX  75093

 

Attention: Tandy Jouret

 

Telephone: 214-473-8686




Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) ten (10) days after deposit in the
United States mail, as applicable.

10.

Binding Effect.  All of the covenants and obligations contained herein shall be
binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.

11.

Governing Law; Venue; Service of Process.  The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of Texas applicable to contracts made and to be performed wholly
within that state except to the extent that Federal law applies.  The parties
hereto agree that any disputes, claims, disagreements, lawsuits, actions or
controversies of any type or nature whatsoever that, directly or indirectly,
arise from or relate to this Agreement, including, without limitation, claims
relating to the inducement, construction, performance or termination of this
Agreement, shall be brought in the state district  courts located in Dallas
County, Texas, and the parties hereto agree not to challenge the selection of
that venue in any such proceeding for any reason, including, without limitation,
on the grounds that such venue is an inconvenient forum.  The parties hereto
specifically agree that service of process may be made, and such service of
process shall be effective if made, pursuant to Section 8 hereto.

12.

Enforcement Costs.  If any legal action or other pro­ceeding is brought for the
enforcement of this Escrow Agreement, or because of an alleged dispute, breach,
default or misrepresenta­tion in connection with any provisions of this Escrow
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court/arbitration costs (including, without limita­tion, all such
fees, costs and expenses incident to appeals), incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.

13.

Remedies Cumulative.  No remedy herein conferred upon any party is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or here­after existing at law, in equity, by statute, or otherwise.  No single
or partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.

14.

Counterparts.  This Escrow Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

15.

No Penalties.  No provision of this Escrow Agreement is to be interpreted as a
penalty upon any party to this Escrow Agreement.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

MELODY MAYER

 

Signed:

/s/ Melody Mayer 

 

 

 

 

 

 

 

 

HEATH HILL

 

Signed:

/s/ Heath Hill     

 

 

 

 

 

 

 

 

CHARLES WARREN

 

Signed:

/s/ Charles Warren

 

 

 

 

 

 

         

ARIEL WAY, INC.

 

 

  

 

By:  

/s/ Arne Dunhem

 

Name:

Title:

 Arne Dunhem

Chairman and CEO

 

 

 

 

 

 

 

 

ESCROW AGENT

 

By:  

/s/ Tandy Jouret

 

Name:

Title:

Tandy Jouret








6





